LEASE

BY AND BETWEEN

BARON SAN PABLO II, LLC,

AS LANDLORD

AND

THE JACKSONVILLE BANK,

AS TENAT

FOR

14288 BEACH BOULEVARD

JACKSONVILLE, FLORIDA



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   LEASE PROVISIONS    1  

A. DESCRIPTION OF PREMISES

   1  

B. LEASED AREA

   1  

C. LEASE TERMS

   1  

D. ANNUAL FIXED RENT RATE

   1  

E. PAYMENTS

   2  

F. NOTICES

   2  

G. LEASING BROKER(S)

   2  

H. GUARANTOR

   2  

I. DECLARATION

   2  

J. SHOPPING CENTER

   3  

K. COMMON AREAS

   3 2.   LEASE OF PREMISES    3 3.   TERM AND POSSESSION    3 4.   USE AND
PARKING    4 5.   ANNUAL FIXED RENT    4 6.   OTHER CHARGES    5  

A. SALES AND USE TAXES

   5  

B. OTHER TAXES

   5  

C. PERSONAL PROPERTY TAXES

   6  

D. OPERATING COSTS

   6  

E. INSURANCE

   6  

F. UTILITIES

   8  

G. MISCELLANEOUS

   8 7.   IMPROVEMENTS    8 8.   GOVERNMENTAL REGULATIONS    9 9.   SIGNS    9
10.   MAINTENANCE, CONDITION OF PREMISES/ALTERATIONS    9 11.   RIGHT OF ENTRY
   11 12.   CASUALTY    11  

A. TERMINATION

   11  

B. RESTORATION

   11  

C. AWARD

   12  

D. LAST YEAR OF TERM

   12 13.   CONDEMNATION    12 14.   ASSIGNMENT AND SUBLEASE    13 15.  
SUBORDINATION, ATTORNMENT, AND ESTOPPEL    14 16.   INDEMNIFICATION    15 17.  
INSPECTION PERIOD    16 18.   DEFAULT    16 19.   SURRENDER OF PREMISES    18
20.   HOLDING OVER    19 21.   LANDLORD’S INTEREST    19

 

i



--------------------------------------------------------------------------------

22.   NOTICES    19 23.   SUCCESSORS AND ASSIGNS    19 24.   BROKER    20 25.  
ENVIRONMENTAL    20 26.   RIGHT OF FIRST REFUSAL    20 27.   MISCELLANEOUS    21
28.   CONFIDENTIALITY    23 29.   JURY WAIVER; COUNTERCLAIMS    23

 

EXHIBITS    EXHIBIT “A”    SKETCH OF PREMISES EXHIBIT “B”    RENT COMMENCEMENT
DATE LETTER EXHIBIT “C”    TENANT’S ESTOPPEL CERTIFICATE

 

ii



--------------------------------------------------------------------------------

LEASE

THIS LEASE (“Lease”) is entered into as of                     , 2011 (the
“Effective Date”) by and between BARON SAN PABLO II, LLC, a New York limited
liability company (“Landlord”) and THE JACKSONVILLE BANK, a Florida banking
corporation (“Tenant”). The Effective Date, sometimes referred to herein as the
date of this Lease, shall be the date on which the last one of Landlord and
Tenant has signed this Lease.

1. LEASE PROVISIONS:

 

A. DESCRIPTION OF PREMISES:

The “Property” or “Premises” consists of the Leased Area, as defined in B.
below, which is located at the following address:

 

 

14288 Beach Boulevard

Jacksonville, Florida 32250

County:   Duval

 

B. LEASED AREA:

The 3,883 gross square foot building on approximately 0.80± acres of land with
five (5) drive-thrus as shown on Exhibit “A” attached hereto, which leased area
is identified as Outparcel B on the site plan attached to the Declaration
(defined below).

 

C. LEASE TERMS:

 

Term:   120 Months (See Section 3) Rent   Commencement Date:   The earlier of
(i) 120 days after delivery of possession or (ii) the date Tenant first opens
its bank for business to the public. Security Deposit:   N/A

 

D. ANNUAL FIXED RENT RATE:

The Annual Fixed Rent Rate shall be $81,543.00 for the first five (5) years of
the Lease Term. On the fifth (5th) anniversary of the Rent Commencement Date,
the Annual Fixed Rent Rate shall be increased by ten percent (10%) over the
Annual Fixed Rent Rate paid the previous year, which adjustment shall be in
effect for the remainder of

 

1



--------------------------------------------------------------------------------

the original Term. Rent for extensions of the Term shall be computed as set
forth in Section 5 below.

 

E. PAYMENTS:

Baron San Pablo II, LLC

c/o Rettner Management

374 McLean Avenue

Yonkers, New York 10705

 

F. NOTICES:

 

To Tenant:   The Jacksonville Bank   100 North Laura Street   Jacksonville,
Florida 32202   Attn: Valerie Kendall, CFO To Landlord:   Baron San Pablo II,
LLC   374 McLean Avenue   Yonkers, New York 10705   Attn: Rettner Management
With a copy to:   Pappas, Metcalf, Jenks & Miller, P.A.   245 Riverside Avenue,
Suite 400   Jacksonville, Florida 32202   Attn: Frank E. Miller, Esq.

 

G. LEASING BROKER(S):

The Shopping Center Group, for Landlord Gateway Capital Development, Inc., for
Tenant

 

H. GUARANTOR:

None

 

I. DECLARATION:

Declaration of Easements, Covenants and Restrictions for San Pablo Family Center
dated July 16, 1987, recorded in Official Records Book 6365, page 1329, as
amended by that certain First Amendment to Declaration for San Pablo Family
Center dated September 17, 1987, recorded in Official Records Book 6398, page
2240, as further amended by that certain Second Amendment to Declaration for San
Pablo Family Center dated June 2, 1988, recorded in Official Records Book 6536,
page 1761, as further amended by that certain Third Amendment to Declaration

 

2



--------------------------------------------------------------------------------

for San Pablo Family Center dated July 18, 1988, recorded in Official Records
Book 6548, page 1797, as further amended by that certain Fourth Amendment to
Declaration for San Pablo Family Center dated November 15, 1990, recorded in
Official Records Book 7003, page 2092 and as further amended by that certain
Fifth Amendment to Declaration for San Pablo Family Center dated May 24, 1994,
recorded in Official Records Book 7962, page 1588, all in the Public Records of
Duval County, Florida and as may be amended from time to time (the
“Declaration”).

 

J. SHOPPING CENTER:

The San Pablo Family Shopping Center as more particularly described in the
Declaration.

 

K. COMMON AREAS:

All areas of the Shopping Center designated for common use and benefit of the
owners and tenants of the Shopping Center,

2. LEASE OF PREMISES: Subject to the terms and conditions set forth in this
Lease, Landlord leases to Tenant and Tenant takes from Landlord the Premises the
location of which is shown on Exhibit “A”, located in the city, all as stated in
Section 1 above.

3. TERM AND POSSESSION: The term of this Lease (“Term”) shall commence on the
earlier of (i) 120 days after delivery of possession or (ii) the date Tenant
first opens its bank for business to the public. The date upon which the Term of
this Lease commences shall also be the “Rent Commencement Date.” The Term of
this Lease shall end on the last day of the calendar month which is one hundred
twenty (120) full calendar months after the Rent Commencement Date (the
“Expiration Date”), unless renewed, terminated or extended on the terms and
conditions set forth in this Lease. Tenant and Landlord will execute a letter
confirming the Rent Commencement Date and the Expiration Date of the Term, in
form attached hereto as Exhibit “B”, within ten (10) days of any request by
either party to the other. If Landlord fails to deliver possession of the
Premises to Tenant and substantially complete the improvements required by this
Lease on or before July 31,2011 (the “Possession Date”), Tenant shall have the
right to terminate this Lease by written notice to Landlord; provided, however,
that in the event Landlord determines the required improvements will not be
substantially completed by the Possession Date, Landlord, at its option, may
extend the Possession Date for thirty (30) days by written notice to the Tenant
five (5) days prior to the Possession Date. Notwithstanding that the Term of the
Lease commences on the Rent Commencement Date, this Lease shall be valid and
binding on the parties from and after the Effective Date. The Tenant may extend
the Term of this Lease for up to three (3) additional extension periods of sixty
(60) full calendar months each, by written notice to Landlord given at least
ninety (90) days prior to the expiration of the then current Term or extension
thereof; provided that Tenant (consistent with this Lease) has properly
exercised any prior extensions to the Lease Term. For each such extension, the
parties shall enter into a written amendment documenting such

 

3



--------------------------------------------------------------------------------

extension. Each such extension shall be on the same terms and conditions as set
forth herein, except that the rent shall be adjusted as set forth in Section 5
below.

4. USE AND PARKING: Tenant initially shall use and occupy the Premises for a
bank branch office with drive-thru facility, and for no other purpose or use
prohibited by the Declaration and any amendment thereof. Tenant shall have no
continuing covenant to operate in the Premises after initially opening for
business in the Premises. Landlord hereby covenants that it shall prohibit any
deposit holding financial institution (e.g. banks, credit unions, brokerage
companies, including TD Ameritrade, Fidelity Investments, etc.) from operating
within the portion of the Shopping Center owned by Landlord, provided that any
existing leases within the portion of the Shopping Center owned by Landlord for
such institutions may remain in effect. Tenant shall comply with the
Declaration, which is subject to change, a copy of which is available from
Landlord, and with all applicable laws, rules and regulations of governmental
authorities having or claiming jurisdiction over the Premises. To the extent
that the violation of the Declaration by any party other than Tenant materially
adversely affects the operation of Tenant’s business on the Premises, Landlord
agrees that it shall, at its own expense, take such action as may be reasonably
necessary to enforce the Declaration. Tenant shall have the exclusive right to
use the parking lot on the Premises, which lot currently consists of twenty-six
(26) parking spaces. Landlord shall have the right to undertake any reasonable
measures or promulgate and enforce any rules and regulations which Landlord
deems necessary or appropriate to enforce the parking restrictions in this
Lease.

5. ANNUAL FIXED RENT: Commencing on the Rent Commencement Date, Tenant covenants
and agrees to pay rent and all other sums due under this Lease to Landlord at
the payment address set forth in Section 1E above or at such other place in the
continental United States or to such other person or entity as Landlord may by
notice in writing to Tenant from time to time direct, at the Annual Fixed Rent
Rate, in equal monthly installments (i.e. l/12th of the Annual Fixed Rent Rate
per month), in advance, on the first day of each calendar month included in the
term; and for any portion of a calendar month following the Rent Commencement
Date or at the end of the Term as set forth in Sections 1C and 3 above (as such
Term may be extended), at that pro rata rate payable in advance for such portion
(the “Monthly Rent”).

Beginning on the first day of each five (5) year extension of the Term (as
described in Section 3), the Monthly Rent shall be increased by ten percent
(10%) over the Monthly Rent paid by the Tenant during the preceding five
(5) year period, which adjusted Monthly Rent shall remain in effect for the
remainder of such five (5) year extension of the Term. For the purposes hereof,
“Lease Year” shall be defined as any twelve (12) month period commencing on the
Rent Commencement Date or on the anniversary of the Rent Commencement Date,
except that the last Lease Year shall end on the expiration or earlier
termination of the Term.

The Monthly Rent and any additional charges shall be paid without notice or
demand and all Rent and other amounts due from Tenant under this Lease shall be
paid without setoff or deduction whatsoever. Tenant’s obligations to pay Monthly
Rent to Landlord are covenants independent of Landlord’s obligations under this
Lease. Except as otherwise provided, all additional payments are due thirty
(30) days after delivery of an invoice. Tenant shall pay a late payment service
charge, equal to five percent (5%) of the total delinquent amount or $100.00,
whichever is greater, for each month for which payment of the Monthly Rent is
not received by Landlord when due. Tenant shall

 

4



--------------------------------------------------------------------------------

pay a charge equal to $50.00 per returned check or the amount to which Landlord
is entitled under state law, whichever is greater.

6. OTHER CHARGES: This Lease shall constitute a triple net lease with Tenant
responsible for all taxes, insurance and maintenance costs. Except as otherwise
provided herein, Tenant covenants and agrees to pay the amounts as provided in
this Section 6 as follows (all such amounts are referred to herein as “Other
Charges”):

A. Sales and Use Taxes. Tenant shall pay to Landlord monthly on the same date as
Monthly Rent is due all rental, sales or use taxes levied by any governmental
authority upon the Annual Fixed Rent or the use or occupancy of the Premises by
Tenant.

B. Other Taxes. Tenant shall pay directly to the taxing authority on or before
the due date the Taxes (as defined below) assessed on the Premises during the
Term.

If, after Tenant shall have paid the Taxes pursuant to this Section 6B, Landlord
shall receive a refund of any portion of Taxes paid by Tenant with respect to
any Taxes during the Term hereof as a result of an abatement of such Taxes by
legal proceedings, settlement or otherwise (without either party having any
obligation to undertake any such proceedings), Landlord shall promptly pay to
Tenant, the refund (less any expenses incurred by Landlord, including attorneys’
fees and appraisers’ fees, incurred in connection with obtaining any such
refund), as relates to Taxes paid by Tenant for which such refund is obtained.

In the event that Landlord elects not to seek a refund or abatement of Taxes,
then Tenant shall have the right to undertake such proceedings, and Landlord
shall cooperate at no cost to Landlord with respect to such proceedings so far
as reasonably necessary. Tenant shall if required by applicable law continue to
pay all Taxes during the prosecution of such proceedings. If any refund is
delivered to Landlord, Landlord shall promptly pay the same to Tenant.

In the event this Lease shall commence, or shall end (by reason of expiration of
the Term or earlier termination pursuant to the provisions hereof), on any date
other than the first or last day of the year in which the Taxes are assessed, or
should the period of assessment of Taxes be changed or be more or less than one
(1) year, as the case may be, then the amount of Taxes which may be payable by
Tenant as provided in this Section 6B shall be appropriately apportioned and
adjusted.

The term “Taxes” shall mean all taxes, assessments, betterments and other
charges and impositions levied, assessed or imposed at any time during the term
by any governmental authority upon or against the Property, or fees in lieu
thereof, and additional types of taxes to supplement real estate taxes due to
legal limits imposed thereon. The term “Taxes” shall include all ad valorem,
real personal property and other taxes and assessments relating to the Premises,
together with all expenses incurred in contesting, protesting or monitoring the
payment of the Taxes (provided however, if the method of taxation then
prevailing shall be altered so that any method of taxation shall be levied or
imposed upon Landlord in place or partly in place of any such real property
taxes and assessments or shall be measured by or based in whole or in part upon
the rents or other income therefrom from the Premises, then all such new taxes,
assessments, levies, impositions or charges shall also be included in taxes).
The term “Taxes” shall not include any income or franchise taxes,

 

5



--------------------------------------------------------------------------------

capital stock, or any other taxes imposed upon or measured by Landlord’s gross
income or profits or taxes on Landlord’s personal property,

C. Personal Property Taxes. Tenant shall pay all taxes charged, assessed or
imposed upon the personal property of Tenant in or upon the Premises directly to
the taxing authority on or before their due date.

D. Operating Costs.

(i) Tenant shall pay for all Operating Costs for the Property incurred during
the Term. The term “Operating Costs” shall mean all costs or expenses incurred
in the operation and maintenance of the Property, including but not limited to
(1) repairs and maintenance required to be made by Tenant under Section 10
below, (2) utilities under Section 6F below, and (3) property insurance required
to be carried under Section 6E below; costs of utilities and maintenance and
repair of utilities systems, including without limitation, heat, air
conditioning, electricity, water and sewer; window cleaning; janitorial service;
pest control; light bulbs and broken glass, including replacement thereof and
materials; supplies; security; landscaping, including maintenance and irrigation
thereof, and fertilization; equipment and tools.

(ii) Payment of Operating Costs. Tenant shall directly pay to the appropriate
provider, all Operating Costs for the Property as and when due and hereby agrees
to indemnify and hold harmless and defend Landlord from all Operating Costs and
claims thereof.

E. Insurance. Tenant shall have issued, pay the premiums therefor, and maintain
in full force and effect from the Effective Date through the end of the Term or
such later date as Tenant may hold over in possession of the Premises the
following:

(i) Commercial General Liability. A commercial general liability insurance
policy or policies protecting the Landlord and Tenant in the amount of (x) Two
Million and No/100 Dollars ($2,000,000.00) combined, single limit coverage for
bodily injury or property damage and Five Million and No/100 Dollars
($5,000,000.00) umbrella coverage, which amount may be increased from time to
time by the Landlord in its reasonable determination, and (y) Three Hundred
Thousand and 00/100 Dollars ($300,000.00) fire legal liability coverage which
amount is subject to periodic review by Landlord. The general aggregate limits
under the commercial general liability insurance policy or policies shall apply
separately to the Premises and to Tenant’s use thereof (and not to any other
location or use of Tenant) and such policy shall contain an endorsement to that
effect.

(ii) Fire and Casualty. A commercial fire and casualty all risks policy or
policies insuring all improvements now or hereafter existing on the Premises for
the full replacement cost thereof as reasonably determined by Landlord with a
deductible of not more than Ten Thousand and No/100 Dollars ($10,000.00).

(iii) Special Form Property. Special form property insurance, including theft,
vandalism and malicious mischief, written at replacement cost value and with
replacement cost endorsement, covering all leasehold improvements installed in
the Premises by Tenant or at

 

6



--------------------------------------------------------------------------------

Tenant’s request, and all of Tenant’s and Landlord’s personal property ia the
Premises (including, without limitation, inventory, trade fixtures, floor
coverings, furniture and other property removable by Tenant under the provisions
of this Lease), which coverage may be effected through a blanket policy.

(iv) Workers’ Compensation. If and to the extent required by law, workers’
compensation and employer’s liability or similar insurance in form and amounts
required by law.

(v) Additional Insurance. Such commercially reasonable additional insurance as
Landlord and/or any mortgagee of the Premises may reasonably require.

(vi) Auto. Tenant shall also maintain One Million and No/100 Dollars
($1,000,000.00) combined single limit per occurrence of hired and non-owned
automobile liability insurance, and if applicable, owned automobile liability
insurance.

(vii) Policy Requirements. All insurance required of Tenant under this Lease
shall be written on an occurrence basis and issued by insurance companies
authorized to do business in the jurisdiction where the Premises is located.
Such companies shall have a policyholder rating of at least “A” and be assigned
a financial size category of at least “Class VIII” as rated in most recent
edition of “Best’s Key Rating Guide” for insurance companies. The insurance
shall insure performance by Tenant of the indemnity provisions of Section 16
hereof and shall contain an assumed contractual liability endorsement that
refers expressly to this Lease. All insurance required of Tenant under this
Lease shall: (i) be written as primary policy coverage and non-contributing with
respect to any coverage which Landlord may carry (it being understood and agreed
that any insurance that Landlord may carry shall be excess insurance); (ii) name
Landlord, Landlord’s property manager and any mortgagee of the building or
Premises as additional insureds, as their respective interests may appear
(except with respect to workers’ compensation insurance), and (iii) contain an
endorsement for cross liability and severability of interests. Each policy shall
contain an endorsement requiring thirty (30) days’ written notice from the
insurance company to Landlord before cancellation or any change in the coverage,
scope or amount of any policy. Each policy, or a certificate showing it is in
effect, together with evidence of payment of premiums, shall be deposited with
Landlord prior to Tenant entering upon the Premises, and renewal certificates or
copies of renewal policies shall be delivered to Landlord at least thirty
(30) days prior to the expiration date of any policy.

(viii) No Limitation of Liability. Neither the issuance of any insurance policy
required under this Lease nor the minimum limits specified herein shall be
deemed to limit or restrict in any way any party’s liability arising under or
out of this Lease.

(ix) Notice of Fire and Accident. Tenant shall promptly give Landlord notice in
case of fire, theft, or accidents in the Premises.

(x) Waiver of Subrogation. Landlord and Tenant each hereby waive on behalf of
itself and its insurers (none of which shall ever be assigned any such claim or
be entitled thereto due to subrogation or otherwise) any and all rights of
recovery, claim, action, or cause of action against the other, its agents,
officers, or employees, for any loss or damage that may occur to the Premises,

 

7



--------------------------------------------------------------------------------

or any improvements thereto or the building of which the Premises are a part, or
any improvements thereto, or any personal property of such party therein, by
reason of fire, the elements, or any other causes, which the releasing party is
insured against, or regardless of whether such insurance is actually maintained
against which the releasing party is required to be insured pursuant to the
provisions of this Lease, and regardless of the cause or origin of the damage
involved, including negligence of the other party hereto, its agents, officers,
or employees. Tenant shall have included in all policies of insurance carried by
Tenant pursuant to this Lease a waiver by the insurer of all rights of
subrogation against Landlord.

(xi) Self-Insurance. Notwithstanding anything to the contrary contained in this
Lease, subject to the limitations set forth in the Declaration, Tenant may
provide the insurance coverage required above, or any part thereof, by
self-insurance for the first One Million Five Hundred Thousand Dollars
($1,500,000.00) per claim, as long as Tenant maintains a net worth exceeding One
Hundred Million Dollars ($100,000,000.00). If Tenant elects to self-insure,
Tenant shall provide to Landlord a copy of Tenants self-insurance program,
together with evidence satisfactory to Landlord in its reasonable discretion
that Tenant meets the net worth requirement set forth above.

F. Utilities. Tenant shall directly pay all charges made by public authority or
utility for the cost of electricity furnished or consumed on the Premises, and
all charges for telephone, water and sewer, gas, and other utilities or
services, whether designated as a charge, tax, assessment, fee or otherwise, all
such charges to be paid as the same from time to time become due. To Landlord’s
knowledge, telephone, electric, water, and sanitary sewer service is currently
available at the Property and Landlord will provide such utilities to the
Premises; provided, however, that Landlord shall not be liable for any
interruption or failure in the supply of any such utilities to the Premises,
except as provided for in Section 10D below.

G. Miscellaneous. None of the Other Charges set forth in this Section 6 that
Tenant is required to pay under this Lease shall constitute a reimbursement to
Landlord or additional rent.

7. IMPROVEMENTS: The Landlord shall pay Tenant a tenant improvement allowance of
Seventy Five Thousand Dollars ($75,000.00) for Tenant’s use at the Premises (the
“TIA”) subsequent to (i) Tenant first opening its bank business on the Premises
to the public and (ii) Tenant providing Landlord with the first month rent, and
proof of insurance required under Section 6E and (iii) any applicable
certificate of occupancy issued by the City of Jacksonville. In addition to the
TIA, Landlord shall reimburse Tenant an amount not to exceed Thirteen Thousand
Dollars ($13,000.00) for any and all costs Tenant incurs to improve the
landscaping, irrigation and parking lot striping and replacement of the handicap
ramp associated with the Premises (the “Reimbursement”), which Reimbursement
shall not be used for anything other than to improve landscaping, irrigation,
parking lot striping and replacement of the handicap ramp on the Premises. The
Reimbursement is due subsequent to (i) Tenant first opening its bank business on
the Premises to the public, (ii) Tenant providing Landlord with the first month
rent and proof of insurance required under Section 6E and (iii) Landlord’s
determination that Tenant’s landscape improvements are completed in accordance
with the landscape plans approved by Landlord per Section 10 below and such
improvements have been completed per applicable local requirements.

 

8



--------------------------------------------------------------------------------

8. GOVERNMENTAL REGULATIONS: Tenant shall comply promptly with all laws, codes,
ordinances, rules and regulations of any governmental authority applicable to
the Premises, including the Americans with Disabilities Act of 1990 and all
similar laws (“ADA”). The Premises shall not be used for any illegal purposes,
nor in any manner to create any nuisance or trespass, or in any manner which
would vitiate the insurance or increase the rate of insurance on the Premises or
the building.

9. SIGNS: Tenant shall not place any signs on the Premises, except as set forth
below. Tenant may, at its sole expense, install a sign on the building fascia
and drive-thrus located on the Premises and any other directional signs. In
addition, subject to the terms of the Declaration, Tenant may, at its sole
expense, install one (1) ground monument sign fronting Beach Boulevard.
Notwithstanding the foregoing, all such signs (i) must comply with any and all
City of Jacksonville sign ordinances, any other State or local laws and the
Declaration and (ii) shall be subject to Landlord’s reasonable prior written
approval and (iii) the costs of such signage, including, without limitation,
costs of installation and maintenance thereof, shall be paid by Tenant.

10. MAINTENANCE, CONDITION OF PREMISES/ALTERATIONS:

A. Subject to the obligations of Landlord in Section 10.D. below, Tenant accepts
the Premises and the building thereon in their “as is” condition, and Tenant, at
its expense, shall maintain the Premises (and any improvements and equipment,
wherever located, exclusively serving the Premises), in as good a state of
repair and condition as the same was in on the Effective Date (including but not
limited to windows, glass and plate glass, doors, interior walls and finish
work, floors and floor coverings, and supplemental or special heating and air
conditioning system), reasonable use, wear and tear (and any repair required by
this Lease to be performed by Landlord) excepted. Landlord shall not be required
to make any repairs or improvements to the Premises, except as specifically set
forth in this Lease.

B. Tenant shall not make any installations, alterations, additions to or
improvements in, to or on the Premises which cost in excess of $10,000 and which
affect the structure of the Premises or the exterior appearance of the Premises
without on each occasion obtaining the prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed. No consent shall be
required for interior non-structural installations, alterations, additions to or
improvements by Tenant, but Tenant shall notify Landlord in writing of such
interior non-structural work. Landlord shall approve or disapprove in writing
any plans submitted within thirty (30) days of receipt thereof. In the event
that Landlord fails timely to respond to a submission, Landlord shall be deemed
to have approved such submission. In connection with any alterations and
improvements made by or on behalf of Tenant, Tenant shall: (i) acquire all
applicable governmental permits; (ii) furnish Landlord with copies of any
permits, if required, and the plans and specifications fifteen (15) days prior
to commencement of the work; (iii) reimburse Landlord within thirty (30) days of
Tenant’s receipt of a bill or estimate therefor for all reasonable costs and
expenses incurred by Landlord in connection with the review and inspection of
alterations improvements and/or additions for which consent may be required,
including, but not limited to, architect’s and engineer’s fees and costs which
shall not exceed $1,000 in the aggregate; and (iv) comply with all conditions of
any permits and with other legal requirements and all applicable provisions of
this Lease. Tenant shall promptly upon completion of any alterations furnish
Landlord with as-built plans and specifications

 

9



--------------------------------------------------------------------------------

regardless of whether or not consent was required. Tenant agrees that all
alterations, improvements and additions installed by Tenant shall be installed
in a good workmanlike and lien free manner. All work shall be performed by a
contractor approved by Landlord that meets Landlord’s insurance requirements,
and shall be of a quality not less than building standard and, once commenced,
shall be prosecuted continuously, in good faith and with due diligence until
completed. Tenant shall not arrange any file cabinets or other heavy objects on
the floors in the Premises in any manner that would exceed the floor loads for
the Premises. Tenant shall save Landlord harmless and indemnify Landlord from
all injury, loss, claims or damage to any person or Property occasioned by or
growing out of such work.

C. The interest of Landlord in the Premises shall not be subject to any liens,
including, but not limited to, construction liens, for improvements made by
Tenant or by persons claiming by, through or under it, and Tenant agrees it
shall notify any person making any improvements on its behalf of this provision.
This exculpation is made with express reference to Section 713.10, Florida
Statutes. If any lien is filed against the Premises or any part of the Premises
for work or materials claimed to have been furnished to Tenant, Tenant shall
cause it to be discharged of record or properly transferred to a bond under
Section 713.24, Florida Statutes, within ten (10) days after notice to Tenant.
Landlord and Tenant acknowledge and agree that there is no requirement under
this Lease that Tenant make any alterations or improvements to the Premises.
However, the foregoing shall not relieve Tenant of any repair or restoration
obligations set forth in this Lease. Tenant shall in no way be considered as the
agent of the Landlord in connection with any maintenance, alterations or
improvements which are made by Tenant.

D. (i) The Landlord shall replace the roof and the air conditioning and heating
(“HVAC”) for the building located on the Premises with new materials and
equipment and ensure the electrical and plumbing systems for the building are in
good operating condition and repair prior to delivery of possession of the
Premises to Tenant, The new roof shall be warranted by a nationally recognized
roof manufacturer (e.g. Firestone) for a period of not less than the initial
Term of this Lease and such warranty shall be assigned to Tenant. Landlord’s
replacement of the HVAC shall include a new compressor(s) and air handler for
the building located on the Premises and such replacement shall meet all local
energy code requirements and be constructed by a nationally recognized
manufacturer (e.g. York, Trane). Landlord agrees to furnish Tenant with a copy
of the HVAC specifications prior to commencement of the HVAC replacement. The
replacement of the HVAC units by Landlord shall not include any replacement of
distribution systems or components (e.g. ductwork) associated with the HVAC. All
warranties for the HVAC system shall be assigned to Tenant. Any fee charged for
the assignment of the roof and/or HVAC warranties shall be paid by Landlord.

(ii) In addition to the replacement of the roof and HVAC as set forth in this
Section 10.D., the Landlord shall also complete the following work prior to
delivery of the Premises to Tenant: (i) level the transformer pad located on the
Premises; (ii) replace the two (2) damaged windows on the eastside of the
building located on the Premises; (iii) repair the contactors damaged by water
on the Premises; (iv) repair the exterior electrical receptacles located on the
Premises; (v) repair any exposed electrical wiring on the exterior light poles
on the Premises; and (vi) treat and remove any mold or mildew damaged walls
within the building located on the Premises.

 

10



--------------------------------------------------------------------------------

11. RIGHT OF ENTRY: Landlord and persons authorized by Landlord shall have the
right upon reasonable prior notice to Tenant, to enter and inspect the Premises
and to make repairs and alterations which are the obligation of Landlord under
this Lease, or which the Tenant is obligated to make but has failed to make
within a reasonable time after written notice from Landlord, or which Landlord
deems necessary and which Tenant has not objected to within ten (10) days after
written notice. No notice from Landlord shall be required in cases of emergency.
Landlord and persons authorized by Landlord shall also have the right to enter
the Premises at all reasonable times and upon reasonable prior notice to show
them to prospective purchasers, lenders, or anyone having a prospective interest
in the Premises during the last six (6) months of the Term, to prospective
tenants. Landlord may also from time to time enter the Premises to inspect same
and ensure Tenant is complying with the terms of this Lease, provided that
Landlord shall provide notice to Tenant of such entry at least twenty-four hours
prior to such entry, except in the case of emergency. Any notice by Landlord
under this Section 11 may be by email to Tenant’s office manager,
notwithstanding the notice provisions of this Lease.

12. CASUALTY:

A. Termination. In the event that the Premises, or any substantial part thereof,
shall be destroyed or substantially damaged by fire or casualty not covered by
insurance, then this Lease may be terminated at the election of Landlord. Such
election shall be made by the giving of notice by Landlord to Tenant within
thirty (30) days after the date of the casualty. For the purposes of this
Section 12A, the phrase “substantially damaged” shall mean damage that cannot
reasonably be expected to be repaired or restored within twelve (12) months from
the date the repair or restoration work would commence.

In the event the Premises are destroyed or damaged by fire or casualty covered
by insurance, and in the professional judgment of Landlord’s engineer cannot be
repaired or restored within twelve months (12) from the time that repair or
restoration work would be commenced, then Landlord shall promptly after the date
of the casualty give notice thereof to Tenant, whereupon this Lease shall
automatically terminate.

B. Restoration. If not terminated by either party as permitted above, this Lease
shall continue in force without abatement of the Annual Fixed Rent or Other
Charges during the period of restoration or re-construction (but in no event
longer than twelve (12) months and after said twelve (12) month period the
Annual Fixed Rent or Other Charges shall be suspended or abated) until the
Premises, or what may remain thereof, shall be put by Landlord in substantially
their condition at the time of such damage or destruction, in proper condition
for use, which Landlord covenants to do with diligence to the extent permitted
by the net proceeds of insurance monies recovered, and subject to zoning and
building laws or ordinances then in existence. “Net proceeds” in the preceding
sentence refers to the gross amount of such proceeds received less the
reasonable expenses of Landlord incurred in connection with the collection of
the same, including without limitation, fees and expenses for legal and
appraisal services. Notwithstanding the provisions of Section 12 hereof, if
Landlord shall not have commenced restoration within one hundred twenty
(120) days after insurance proceeds are available, or complete the restoration
within twelve (12) months of commencing the same, Tenant shall have the right to
terminate this Lease by giving notice of such termination to Landlord (“Tenant’s
Notice”), effective at the expiration of thirty

 

11



--------------------------------------------------------------------------------

(30) days from the giving of such Tenant’s Notice; provided, however, that such
termination shall be rendered ineffective if, prior to expiration of said thirty
(30) day period, Landlord shall have completed such restoration or Landlord has
commenced the restoration within the one hundred twenty (120) day period and is
diligently pursuing the restoration to completion and such restoration is
completed within thirty (30) days from the Tenant’s Notice, which thirty
(30) day period may be extended by written agreement between the parties.

C. Award. All rights to damages or compensation for loss of the Property shall
belong to Landlord (not including any awards specifically made to Tenant for its
relocation costs and business interruption). Except for such awards specifically
made to Tenant, Tenant hereby grants to Landlord all of Tenant’s rights to such
damages and covenants to deliver such further assignments thereof as Landlord
may from time to time request.

D. Last Year of Term. If the Building or the Premises or any material (as
determined by Landlord) portion thereof is destroyed or materially (as
determined by Landlord) damaged by fire or other casualty at any time during the
last twelve (12) months of the Term or the last twelve (12) months of any Term
extension (as described in Section 3), then Landlord shall have the option to
terminate this Lease by giving written notice to Tenant. If the Building or the
Premises or any material (as determined by Landlord) portion thereof is
destroyed or materially (as determined by Landlord) damaged by fire or other
casualty at any time during the last twelve (12) months of the Term or the last
twelve (12) months of any Term extension (as described in Section 3), then
Tenant shall also have the option to terminate this Lease by giving written
notice to Landlord (“Tenant’s Last Year Termination”). Tenant’s Last Year
Termination shall only occur if the following conditions have been satisfied:
(i) the Lease has not otherwise been terminated as permitted in this Section 12;
(ii) the Building or the Premises, in the professional judgment of Landlord’s
engineer, cannot be repaired or restored within one hundred eighty (180) days
from the date of destruction or material damage; and (iii) the Tenant has not
exercised its option to renew the Term of the Lease.

13. CONDEMNATION: If any part of the Premises shall be condemned by eminent
domain or acquired by private purchase in lieu of condemnation, then Landlord
shall have the right, at its option to terminate this Lease effective as of the
date upon which possession of the Premises is delivered to the condemning
authority and the Monthly Rent shall be apportioned and paid to that date. If
the whole or any substantial part of the Premises shall be condemned by eminent
domain or acquired by private purchase in lieu of condemnation, this Lease shall
terminate on the date upon which possession of the Premises is delivered to the
condemning authority and Monthly Rent shall be apportioned and paid to that
date. All compensation in connection with any condemnation or purchase in lieu
thereof, including the value of the leasehold estate created hereby, shall
belong to Landlord and Tenant shall have no claim for the value of any unexpired
portion of the Lease Term, nor shall Tenant be entitled to any part of the
condemnation award or private purchase price and hereby assigns any rights in
same to Landlord. Notwithstanding the foregoing, Tenant shall have the right to
claim and recover, provided Tenant asserts and pursues its claim against the
condemning authority, compensation or damage representing Tenant’s moving and
relocation expenses; provided, however, that no such claim shall diminish or
otherwise affect Landlord’s award. If less than a substantial part of the
Premises is condemned, this Lease shall not terminate, but the Monthly Rent
shall abate in proportion to the portion of the Premises condemned. A
substantial portion of the Premises for purposes of this Section 13 shall be
(i) twenty-five percent

 

12



--------------------------------------------------------------------------------

(25%) or more of the gross square feet of the building or (ii) fifteen percent
(15%) or more of the parking spaces within the Premises.

14. ASSIGNMENT AND SUBLEASE:

A. Tenant shall not mortgage or grant a security interest in its interest in
this Lease or the Premises. Except as specifically permitted hereby, Tenant
shall not sublease the Premises or any part thereof, assign this Lease or any
part thereof, or permit any portion of the Premises to be occupied by third
parties (each, a “transfer”) without Landlord’s consent in each instance, which
consent shall not be unreasonably withheld, conditioned or delayed as determined
under Section 14B below, except that the Tenant shall have the right to assign
or sublease its interest under this Lease without Landlord’s consent in the any
of the following instances (the “Assignment Exceptions”): (i) to an entity
purchasing a majority of the Tenant’s outstanding shares or a third party
acquiring the Tenant; or (ii) to a person or entity that controls, is controlled
by, or is under common control with Tenant and said person or entity has a net
worth greater than or equal to Tenant’s net worth. Evidence of an assignee or
sublessee’s net worth shall be provided to the Landlord by Tenant. The transfer
of this Lease by operation of law as a result of a merger of Tenant shall not
require the consent of Landlord. Tenant shall reimburse Landlord for all
reasonable attorneys’ fees and costs incurred by Landlord in connection with any
proposed transfer and, in addition, if Landlord consents to any transfer Tenant
shall pay to Landlord, on demand, an administration fee of $1,000.00 as a
condition to Landlord’s consent. Tenant and any guarantor shall remain fully
liable for all obligations under this Lease following any transfer except for
the Assignment Exceptions. Consent by Landlord to a transfer shall not relieve
Tenant from the obligation to obtain Landlord’s written consent to any further
transfer, except for the Assignment Exceptions. Any attempted transfer by Tenant
in violation of the terms and covenants of this Section shall be void ab initio.

B. In connection with any proposed transfer (except for the Assignment
Exceptions), Tenant shall submit in writing to Landlord, the following proposed
transferee information, not later than fifteen (15) days before the anticipated
transfer, (i) current name and address of the proposed transferee, (ii) the
proposed form of transfer agreement (with an executed copy to be delivered when
the transaction is consummated), (iii) reasonably satisfactory information as to
the nature and type of business use/operation/activity proposed for the space to
evaluate in accordance with the criteria set forth below, and (iv) banking,
financial, or other credit information (including balance sheets and profit and
loss statements for the three (3) years before the transfer, certified by the
transferee, and a list of personal, banking, business, and credit references)
reasonably sufficient to enable Landlord to determine financial responsibility
and character of the proposed transferee. Landlord shall not unreasonably
withhold its consent to any proposed transfer provided the proposed transferee:

(i) Has a creditworthiness rating issued by a recognized national rating agency
better than or equivalent to the rating assigned to Tenant by such agency;

(ii) In Landlord’s reasonable judgment, shall not diminish/impair the Premises’
rental value, or reputation;

 

13



--------------------------------------------------------------------------------

(iii) Shall not use/occupy/conduct business in any part of the Premises in a
manner that violates this Lease or the Declaration or local or State law;

(iv) Shall not materially increase the Other Charges for the Premises or the
burden on building services, facilities, equipment or parking located on the
Premises;

(v) Shall create no obligation for Landlord to alter or provide improvements to
the Premises and/or building;

(vi) If an assignee, shall assume in writing all of the obligations of Tenant
under this Lease; and

(vii) Shall not be a person or entity currently occupying space in the Shopping
Center, or that is actively negotiating with Landlord or has received a lease
proposal from Landlord (in each case, directly or via a broker) for space in the
Shopping Center during the six (6) months immediately prior to Tenant’s request
for Landlord’s consent.

C. Tenant waives all remedies for money damages based on a claim that Landlord
unreasonably withheld consent to a proposed transfer. Tenant’s sole remedy for
such a claim shall be to institute an action or proceeding seeking specific
performance, injunctive relief, or declaratory judgment.

D. Any sublease shall be expressly subject to all of the terms and provisions of
this Lease and likewise shall require the subtenant to comply with all
applicable non-monetary terms and conditions to be performed by Tenant. The
sublease shall stipulate that it will not survive a termination of this Lease
(whether voluntary or involuntary) or resumption of possession of the Premises
by Landlord following a default by Tenant, unless Landlord (by written notice to
subtenant) elects otherwise, in which event the subtenant shall attorn to
Landlord and continue to perform its obligations under its sublease as if this
Lease had not been terminated and the sublease was a direct lease between
Landlord and subtenant. Prior to any sublease, Tenant and the subtenant shall
execute and deliver Landlord’s standard consent form. In no event shall Tenant
be released or relieved of any liability under this Lease on account of any
sublease.

E. The named Tenant under this Lease and any and all transferees shall have
joint and several liability under this Lease and the joint and several liability
under this Lease of Tenant, any guarantor of this Lease, and any successor in
interest of Tenant (by assignment or otherwise), shall not in any way be
discharged, released, or impaired by any (i) agreement that modifies any of the
rights or obligations of the parties under this Lease, (ii) stipulation that
extends the time within which any obligation under this Lease is to be
performed, (iii) waiver of the performance of an obligation required under this
Lease as to any one or more responsible parties, or (iv) failure to enforce any
of the obligations set forth in this Lease.

15. SUBORDINATION, ATTORNMENT, AND ESTOPPEL: This Lease is and shall be subject
and subordinate to all mortgages that may now or hereafter affect the Premises
or the building located on the Premises, and to all renewals, modifications,
consolidations, replacements, and extensions of the mortgages provided that
(i) any such mortgage now existing or hereafter placed upon the Premises or the
building located on the Premises shall provide that so long as there

 

14



--------------------------------------------------------------------------------

shall be outstanding no continuing event of default in any of the terms,
conditions, covenants, or agreements of this Lease on the part of the Tenant to
be performed, the leasehold estate of the Lease created hereby and Tenant’s
peaceful and quiet possession of the Premises shall not be disturbed by any
foreclosure of such mortgage, and (ii) the mortgagee, Landlord and Tenant shall
enter into a three party non-subordination and attornment agreement, which
agreement shall be reasonably acceptable to Landlord’s lender, confirming that
Tenant’s possession will not be disturbed in the event of foreclosure or deed in
lieu of foreclosure, as long as Tenant is not in default under the Lease beyond
any notice and opportunity to cure provided therein. Except as otherwise
provided above, this Section shall be self-operative and no further instrument
of subordination shall be necessary. However, in confirmation of this
subordination, Tenant shall, within ten (10) days of Landlord’s written request,
execute any certificate that Landlord may request.

From time to time, each party upon written request from the other no later than
ten (10) days after such request, shall execute and deliver to the requesting
party an estoppel certificate in favor of such party designated by the
requesting party substantially in the form attached hereto as Exhibit “C”, or
such other form as the parties may mutually agree. If Tenant fails to execute
and deliver to Landlord an estoppel certificate within such ten (10) day period,
then Tenant shall pay to Landlord One Hundred Dollars ($100.00) per day for each
day thereafter until the certificate is executed and delivered to Landlord.

16. INDEMNIFICATION:

A. To the maximum extent permitted by law, Tenant hereby agrees to indemnify,
hold harmless, protect and defend Landlord and Landlord’s agents, employees,
affiliates and successors in interest from and against any and all claims,
demands, suits, fines, losses, costs, damages, expenses, judgments, liens and
other liabilities (including, but not limited to, injury or loss of life to
persons or damage to or loss of property, and reasonable attorneys’ and expert
witness fees and other costs of defense) arising out of Tenant’s use of or the
conduct of Tenant’s business on the Premises or the building, any work done,
permitted or suffered by Tenant in or about the Premises or elsewhere, any other
act, neglect, fault or omission of Tenant or its officers, employees, servants,
agents, contractors, representatives, customers, visitors, guests or invitees
occurring during any time Tenant or such other party has been provided access to
the Premises or building for any purpose; provided, however that the forgoing
shall not apply to the extent of any claims or damages arising from gross
negligence or willful misconduct on the part of Landlord. In the event any
action or proceeding be brought against Landlord or Landlord’s agents,
employees, affiliates or successors in interest by reason of any such claim or
action of the type herein specified, Tenant upon notice from Landlord shall
defend such claim, action or proceeding at Tenant’s cost and expense by counsel
approved by Landlord, such approval not to be unreasonably withheld. This
indemnity shall not require payment or expense by Landlord as a condition
precedent to performance by or recovery from Tenant. In no event shall limits of
any insurance be considered a limitation on Tenant’s obligations under this
Section 16.A. The provisions of this Section shall survive the expiration or
earlier termination of this Lease.

B. To the maximum extent permitted by law, Landlord hereby agrees to indemnify,
hold harmless, protect and defend Tenant and Tenant’s agents, employees,
affiliates and successors in interest from and against any and all claims,
demands, suits, fines, losses, costs, damages,

 

15



--------------------------------------------------------------------------------

expenses, judgments, liens and other liabilities (including, but not limited to,
injury or loss of life to persons or damage to or loss of property, and
reasonable attorneys’ and expert witness fees and other costs of defense)
arising out of any work done by or at the direction of Landlord in or about the
Premises, any other act, neglect, fault or omission of Landlord or its officers,
employees, servants, agents, contractors, representatives occurring during any
time Landlord or such other party has been provided access to the Premises or
building for any purpose; provided, however that the forgoing shall not apply to
the extent of any claims or damages arising from gross negligence or willful
misconduct on the part of Tenant. In the event any action or proceeding be
brought against Tenant or Tenant’s agents, employees, affiliates or successors
in interest by reason of any such claim or action of the type herein specified,
Landlord upon notice from Tenant shall defend such claim, action or proceeding
at Landlord’s cost and expense by counsel approved by Tenant, such approval not
to be unreasonably withheld. This indemnity shall not require payment or expense
by Tenant as a condition precedent to performance by or recovery from Landlord.
In no event shall limits of any insurance be considered a limitation on
Landlord’s obligations under this Section 16.B. The provisions of this Section
shall survive the expiration or earlier termination of this Lease.

17. INSPECTION PERIOD:

A. Tenant and its representatives shall have a period of forty-five (45) days
from the Effective Date (“Inspection Period”) in which to enter on the Premises
and inspect the physical condition thereof including, to determine that the
Premises may be used as a branch banking facility and is in compliance with
applicable building codes and ADA requirements. During the Inspection Period,
Tenant shall obtain from its regulator approval to operate a Jacksonville Bank
branch facility on the Premises (the “Approval”).

B. Prior to the expiration of the Inspection Period, Tenant, in its sole and
absolute discretion, will have the absolute right to reject the Premises for any
reason or for no reason and upon such rejection Tenant shall be released from
this Lease and the Lease shall terminate, except that Tenant shall repair and
restore any damage caused to the Premises by Tenant or its agents and
contractors and Tenant’s obligations under Section 16 above shall survive any
termination of this Lease. In addition, failure of the Tenant to obtain the
Approval within the Inspection Period shall be cause for Tenant to terminate
this Lease.

C. Notwithstanding the foregoing, if upon expiration of the Inspection Period,
Tenant has not obtained the Approval but is otherwise satisfied with the
condition of the Premises and confirms to Landlord, in writing, that Tenant
accepts the Premises, then upon written request by Tenant to Landlord no later
than the expiration of the Inspection Period, Landlord shall grant to Tenant
such additional period of time as Landlord and Tenant shall mutually agree upon
for Tenant to obtain the Approval (“Inspection Period Extension”). If Tenant
shall have been unsuccessful in obtaining the Approval by the end of the
Inspection Period Extension, despite its best efforts, then either Landlord or
Tenant shall be entitled to terminate this Lease.

18. DEFAULT:

A. Each of the following shall be an event of default under this Lease:
(i) Tenant fails to make any payment of the Monthly Rent or the Other Charges
within (5) five days after written

 

16



--------------------------------------------------------------------------------

notice from Landlord (except that Landlord shall not be required to give such
written notice more than one time in any calendar year); or (ii) Tenant fails to
perform any other obligation under this Lease or the Declaration within fifteen
(15) days after written notice to Tenant specifying the default (provided
however that if such default cannot reasonably be cured within such fifteen
(15) day period, Tenant shall not be in default as long as it commences such
cure within such fifteen (15) day period and diligently pursues the cure to
completion within a reasonable time); or (iii) Tenant becomes bankrupt or
insolvent or makes a general assignment for the benefit of creditors or takes
the benefit of any insolvency act (including filing any petition or similar
pleading), or if any debtor proceedings be taken by or against Tenant; or
(iv) Tenant transfers this Lease in violation of the Assignment and Sublease
Section; or (v) Tenant fails to deliver an estoppel certificate within the time
period required by the estoppel provisions of this Lease; or (vi) if Tenant is
self-insuring as permitted in Section 6.E.(xii) above and Tenant’s net worth
falls below the net worth established in Section 6.E.(xii) above and Tenant
fails to provide the insurance policies required under Section 6.E above.

B. If Tenant defaults, in addition to all other legally available remedies,
Landlord shall use reasonable efforts in good faith to mitigate its damages,
provided, however, that Landlord shall be under no obligation to mitigate its
damages. Landlord may pursue any one or more of the following remedies:

(i) Landlord may terminate this Lease by notice to Tenant, in which event this
Lease shall expire and terminate on the date specified in such notice of
termination, with the same force and effect as though the date so specified were
the date herein originally fixed as the expiration date of the Term of this
Lease, and all rights of Tenant under this Lease and in and to the Premises
shall expire and terminate, and Tenant shall remain liable for all obligations
under this Lease arising up to the date of such termination, and Tenant shall
surrender the Premises to Landlord on the date specified in such notice; and/or

(ii) Landlord may terminate Tenant’s right to occupy the Premises and re-enter
and take possession of the Premises without terminating or canceling this Lease;
and Landlord may from time to time, without terminating this Lease, either
recover all rent as it becomes due or relet the Premises or any part thereof on
terms and conditions as Landlord in its sole and absolute discretion may deem
advisable with the right to make alterations and repairs to the Premises in
connection with such reletting. If Landlord elects to relet the Premises, then
rents received by Landlord from such reletting will be applied: first, to the
payment of any indebtedness other than rent due thereunder from Tenant to
Landlord; second, to the payment of any cost of such reletting; third, to the
payment of the cost of any alterations and repairs to the Premises incurred in
connection with such reletting; fourth, to the payment of rent due and unpaid
hereunder and the residue, if any, will be held by Landlord and applied to
payment of future rent as the same may become due and payable hereunder. Should
that portion of such rents received from such reletting during any month, which
is applied to the payment of rent hereunder, be less than the rent payable
during that month by Tenant hereunder, then Tenant agrees to pay such deficiency
to Landlord immediately upon demand therefor by Landlord. Such deficiency will
be calculated and paid monthly; and/or

 

17



--------------------------------------------------------------------------------

(iii) Landlord may take no action and recover from Tenant all rent as it comes
due or for all rent upon expiration of the Term.

(iv) Landlord may enter the Premises and remove all property from the Premises
to a warehouse or elsewhere at the cost of, and for the account of Tenant, all
without being deemed guilty of trespass or becoming liable for any loss, damage
or damages which may be occasioned thereby.

C. In the event of any actions relating to enforcing Landlord’s rights under
this Lease, Landlord shall be entitled to recover its costs and reasonable
attorneys’ fees, both at trial and on appeal.

D. In the event of a default hereunder beyond applicable periods of notice and
cure, Landlord may declare Tenant in default under any or all other agreements
between Landlord and Tenant or any affiliate of Tenant, whether in effect now or
following the date of this Lease.

E. All Monthly Rent or Other Charges under this Lease that are not received
within five (5) days of the date due shall bear interest at the rate of the
lesser of eighteen percent (18%) per annum or the highest amount permitted by
law, from the date due until paid.

19. SURRENDER OF PREMISES: Tenant shall surrender the Premises to Landlord at
the expiration or sooner termination of the Term (as it may be extended) in as
good a state of and condition and repair as the same was in on the Effective
Date, broom-clean, except for reasonable wear and tear. All alterations and
improvements, including HVAC equipment, wall coverings, carpeting and other
floor coverings, ceiling tiles, window treatments, lighting fixtures, built-in
or attached shelving, built-in furniture, millwork, countertops, cabinetry, all
doors (both exterior and interior), bathroom fixtures, sinks, kitchen area
improvements, and wall mirrors, made by Landlord or Tenant or their contractors
to the Premises, and any wiring or cables in the Building serving the Premises,
shall become Landlord’s property upon the expiration or sooner termination of
the Term with no compensation to Tenant and shall remain in the Premises and
Building upon the expiration or termination of this Lease. Notwithstanding the
foregoing, Tenant shall have the right to remove either during the Term (or any
extension thereof), or upon termination of the Lease any trade fixtures which
are removable and which were installed by Tenant (including without limitation
automated teller machines, computer equipment, safety deposit boxes), provided
that Tenant shall repair any damage caused by such removal, at its expense, in a
good and workmanlike manner with, within twenty (20) days of written request by
Landlord delivered to Tenant either during or after the Term. If Tenant fails to
perform such removal in accordance with the foregoing terms, Landlord may
perform such work and in such event Tenant shall reimburse Landlord for the
costs thereof within thirty (30) days of Tenant’s receipt of a written demand
from Landlord, and if Tenant fails to pay such costs when due the amount due
shall bear interest at the amount set forth in Section 19F above. On the
expiration or sooner termination of the Term, Tenant, at its expense, shall
remove from the Premises all moveable trade fixtures, machinery and equipment,
including moveable communications equipment and moveable office equipment, that
are installed in the Premises by Tenant without expense to Landlord, and all
moveable trade fixtures, furniture, furnishings, and other articles of moveable
personal property owned by Tenant and located in the Premises. Any items of
Tenant’s property that shall remain in the Premises after the expiration or
sooner

 

18



--------------------------------------------------------------------------------

termination of the Term, may, at the option of Landlord, be deemed to have been
abandoned, and in that case, those items may be retained by Landlord as its
property to be disposed of by Landlord, without accountability to Tenant or any
other party, in the manner Landlord shall determine, at Tenant’s expense. The
provisions of this Section 20 shall survive the expiration or termination of
this Lease.

20. HOLDING OVER: Any hold over by Tenant beyond the expiration of the Term (as
may be extended) shall be a tenancy at will and there shall be no renewal of
this Lease by operation of law. During any holdover, Tenant shall pay one
hundred fifty percent (150%) of the Monthly Rent rate and other payments due
hereunder which are in effect at the end of the Lease Term, for each month or
portion of a month Tenant holds over, and Tenant shall comply with all other
terms of this Lease (including, without limitation, payment of Tenant’s Other
Charges and Operating Costs, as set forth in this Lease) during any such
holdover. In addition, Tenant shall be liable to Landlord for all damages,
including consequential damages, that Landlord may suffer by reason of any
holding over by Tenant, and Tenant shall indemnify, defend, and save Landlord
harmless against all costs, claims, losses, or liabilities resulting from delay
by Tenant in so surrendering the Premises, including any claims made by any
succeeding tenant founded on any delay.

21. LANDLORD’S INTEREST: No person holding Landlord’s interest under this Lease
shall have any liability after such person ceases to hold such interest, except
for any liability accruing while such person held such interest. No shareholder,
director, officer, employee, agent, or partner (general or limited) of Landlord
shall have any personal liability under any provision of this Lease. If Landlord
defaults in the performance of any of its obligations under this Lease, Tenant
shall look solely to Landlord’s interest to the Premises and not to the other
assets of Landlord for satisfaction of Tenant’s remedies. Notwithstanding
anything to the contrary contained in this Lease, in no event shall Landlord be
in default under this Lease unless Tenant has notified Landlord in writing
setting forth the specific failure of Landlord under this Lease and Landlord has
failed to cure such alleged failure within thirty (30) days of such notice, or
if the failure is not susceptible to cure within thirty (30) days Landlord shall
not be in default so long as Landlord promptly commences the cure within such
thirty (30) day period and diligently pursues it to completion. Landlord and
Tenant each waive all rights to consequential damages or punitive or special
damages of any kind (except as set forth herein).

22. NOTICES: Any notice to be given under this Lease may be given by either
party or its attorney or agent and shall be in writing and delivered by hand, by
nationally recognized overnight air courier services (such as Federal Express),
or by United States Postal Service, registered or certified mail, return receipt
requested, in each case addressed to the respective party at the address
specified in Section 1F or such other address as designated in writing by either
party. A notice shall be deemed effective upon receipt or the date sent if it is
returned to the addressor because it is refused, unclaimed, or the addressee has
moved.

23. SUCCESSORS AND ASSIGNS: This Lease shall bind and inure to the benefit of
the heirs, personal representatives, administrators, and, except as otherwise
provided, the successors or assigns of the parties to this Lease. Nothing
contained in this Lease shall in any manner restrict Landlord’s right to assign
or encumber this Lease in its sole discretion. If Landlord assigns this Lease,
Landlord shall be released from its obligations.

 

19



--------------------------------------------------------------------------------

24. BROKER: Tenant represents and warrants that it neither consulted nor
negotiated with any broker or finder regarding the Premises, except the Leasing
Broker(s) listed in Section 1G. Tenant shall indemnify, defend, and save
Landlord harmless from and against any claims for commissions from any real
estate broker related to this Lease (other than Landlord’s Broker listed in
Section 1G above).

25. ENVIRONMENTAL: Tenant hereby covenants and agrees that Tenant shall not
cause or permit any “Hazardous Substances” (as hereinafter defined) to be
generated, placed, held, stored, used, located or disposed of on the Premises or
any part thereof, or on any part of the Premises, except for Hazardous
Substances as are commonly and legally used or stored as a consequence of using
the Premises for general office and administrative purposes, but only so long as
the quantities thereof do not pose a threat to public health or to the
environment, and so long as Tenant strictly complies or causes compliance with
all applicable governmental rules and regulations concerning the use or
production of such Hazardous Substances. For purposes hereof, “Hazardous
Substances” includes any hazardous wastes and toxic substances, including,
without limitation, those regulated under the Resource Conservation and Recovery
Act of 1976, as amended in 1984; (42 U.S.C. Sec. 6901 et seq.); the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended in 1986; (42 U.S.C. Sec. 9601 et seq.); the Federal Toxic Substances
Control Act; (15 U.S.C. Sec. 2601 et seq.); the Clean Air Act; (42 U.S.C. Sec.
7401 et seq.); the Pollutant Spill Prevention and Control Act; (F.S, Chapter 376
et seq.); and any other state, federal or local statutes or ordinances
pertaining to environmental contamination, together with all rules, regulations,
orders and the like, applicable to the same. The obligations of Tenant under
this Section shall survive any expiration or termination of this Lease.

26. RIGHT OF FIRST REFUSAL: Landlord hereby grants to Tenant a right of first
refusal to purchase all of the Premises on the same terms and conditions as
contained in any bona fide written offer to purchase all or any portion of the
Premises that is received by Landlord during the Term, including any extensions
or renewals (“Offer”). Upon receipt of an acceptable Offer, Landlord shall
deliver a true and correct copy of the Offer to Tenant who shall thereafter have
ten (10) days from receipt of the Offer to advise Landlord as to whether Tenant
shall purchase the Premises at the same price and on the same terms and
conditions as stated in the Offer (“Tenant’s Offer”). If Tenant delivers
Tenant’s Offer to Landlord within ten (10) days from Tenant’s receipt of the
Offer, then Landlord shall accept the Tenant’s Offer and the parties shall
promptly enter into a purchase contract containing substantially the same terms
and conditions as set forth in the Offer. The foregoing right of first refusal
shall commence on the Rent Commencement Date and shall remain applicable
throughout the Term. If Tenant shall not exercise its right of first refusal
within the ten (10) day time period specified above, men Landlord may accept the
Offer and convey the Premises to the purchaser named in the Offer, or such
purchaser’s assignee, in accordance with the terms thereof. In such event, this
Lease shall remain in full force and effect, however, the right of first refusal
contained in this Section 26 shall automatically terminate as of such
conveyance. If, however, the sale contemplated by the Offer shall not be
consummated, the right of first refusal set forth in this paragraph shall not be
terminated, but shall continue to be applicable to any subsequent bona fide
offer submitted during the Term.

 

20



--------------------------------------------------------------------------------

27. MISCELLANEOUS:

A. This Lease and the Exhibits and any Riders or Addenda attached to it contain
the entire agreement between Landlord and Tenant and there are no other
agreements, either oral or written. This Lease shall not be modified or amended
except by a written document signed by Landlord and Tenant which specifically
refers to this Lease. The captions in this Lease are for convenience only and in
no way define, limit, construe or describe the scope or intent of the provisions
of this Lease. The words “including” and “include” when used in this Lease shall
be deemed to mean “including, but not limited to,” or “including without
limitation.”

B. If any provision or provisions, or if any portion of any provision or
provisions, in this Lease is or are ultimately determined by a court of law to
be in violation of any local, state or federal law, or public policy, and if
such court shall declare such portion, provision or provisions of this Lease to
be illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent both of Landlord and Tenant that such portion, provision or provisions
shall be given force to the fullest possible extent that they are legal, valid
and enforceable, that the remainder of this Lease shall be construed as if such
illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained herein, and that the rights, obligations and
interests of Landlord and Tenant under the remainder of this Lease shall
continue in full force and effect, unless the amounts due from Tenant to
Landlord is thereby decreased, in which event Landlord may terminate this Lease.

C. The failure of a party to insist on the strict performance of any provision
of this Lease or to exercise any remedy for any default shall not be construed
as a waiver. The waiver of any noncompliance with this Lease shall not prevent
subsequent similar noncompliance from being a default. No waiver shall be
effective unless expressed in writing and signed by the waiving party. The
receipt by Landlord of any Monthly Rent after default on the part of Tenant
(whether the Monthly Rent is due before or after the default) shall not excuse
any delays as to future rent payments and shall not be deemed to operate as a
waiver of any then existing default by Tenant or of the right of Landlord to
enforce the payment of any other rent reserved in this Lease, or to pursue
eviction or any other remedies available to Landlord. No payment by Tenant, or
receipt by Landlord, of a lesser amount than the Monthly Rent actually owed
under the terms of this Lease shall be deemed to be anything other than a
payment on account of the earliest stipulated Monthly Rent. No endorsement or
statement on any check or any letter accompanying any check or payment of
Monthly Rent will be deemed an accord and satisfaction. Landlord may accept the
check or payment without prejudice to Landlord’s right to recover the balance of
the rent or to pursue any other remedy. It is the intention of the parties that
this Section modify the common law rules of waiver and estoppel and the
provisions of any statute which might dictate a contrary result.

D. Landlord and Tenant agree to record a memorandum of this Lease giving notice
of the Term, the right of first refusal and the exclusive uses in the public
records of the County where the Premises are located. The memorandum shall
provide that it shall expire and no longer be an encumbrance on the Premises
upon the recording by Landlord of a sworn statement that this Lease and Tenant’s
rights hereunder have terminated.

E. For purposes of this Lease, the term “Unavoidable Delay” shall mean any
delays due to strikes, government regulations or controls, inability to obtain
any material, utility, or service

 

21



--------------------------------------------------------------------------------

because of governmental restrictions, hurricanes, floods, or other natural
disasters, acts of God, interruption of utility services by a utility provider,
or any other cause beyond the direct control of the party delayed.
Notwithstanding anything to the contrary contained in this Lease, if Landlord
shall be delayed in the performance of any act required under this Lease by
reason of any Unavoidable Delay, then the period for the performance of the act
shall be extended for a time period reasonably related to the actual delays
resulting from the occurrence. The provisions of this Subsection shall not
operate to extend the Term. Delays or failures to perform resulting from lack of
funds or the increased cost of obtaining labor and materials shall not be deemed
delays beyond the direct control of a party.

F. State required disclosure: Radon is a naturally occurring radioactive gas
which, when it has accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time. Levels of radon
that exceed federal and state guidelines have been found in buildings in
Florida. Additional information regarding radon and radon testing may be
obtained from your county public health unit. Tenant acknowledges this
disclosure by signing this Lease.

G. Time is of the essence as to all obligations of Tenant under this Lease.

H. The parties intend that faxed or scanned and emailed signatures constitute
original signatures and that a faxed or scanned and emailed Lease containing the
signatures (original or copies) of Landlord and Tenant is binding on the
parties. This Lease may be executed in multiple counterparts, each counterpart
of which shall be deemed an original and any of which may be introduced into
evidence or used for any purpose without the production of the other counterpart
or counterparts.

I. All Exhibits, Riders and Addenda contained in or attached to this Lease shall
be deemed to be a part of and are incorporated in this Lease by reference.

J. The parties acknowledge that the parties and their counsel have reviewed and
revised this Lease and agree that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Lease.

K. This Lease shall be governed by the laws of the State of Florida.

L. All personal property brought into the Premises or the Shopping Center by
Tenant, or Tenant’s employees, agents, or business visitors shall be at the risk
of Tenant only and Landlord shall not be liable for theft thereof or any damage
thereto occasioned by any act of co-tenants, occupants, invitees or other users
of the Premises or any other person. Landlord shall not at any time be liable
for damage to any property in or upon the Premises, which results from gas,
smoke, water, rain, ice or snow which issues or leaks from or forms upon any
part of the Building or from the pipes or plumbing work of the same, or from any
other place whatsoever.

M. Unless Tenant’s financial statements are publicly available, upon Landlord’s
request, Tenant shall from time to time, upon ten (10) days prior written notice
from Landlord, provide Landlord with a current financial statement and financial
statements of the two (2) years prior to the current financial statement year
and such other financial information as Landlord may

 

22



--------------------------------------------------------------------------------

reasonably request. Such financial statement shall be prepared in accordance
with generally accepted accounting principles consistently applied and, if such
is the normal practice of Tenant, shall be audited by an independent certified
public accountant.

N. If Tenant comprises more than one person, corporation, partnership or other
entity, the liability hereunder of all such persons, corporations, partnerships
or other entities shall be joint and several.

O. Any action brought under or with respect to this Lease must be brought in a
court located in Duval County, Florida and having jurisdiction.

P. Any of Tenant’s obligations under this Lease which accrue during this Lease
shall survive the expiration or termination of this Lease, notwithstanding
anything to the contrary contained in this Lease (including, without limitation,
Tenant’s liability for payment of the Other Charges pursuant to Section 6 above,
and any liability of Tenant under any indemnities and environmental covenants
set forth herein).

Q. Landlord agrees that upon Tenant’s paying the Monthly Rent and performing and
observing the agreements, conditions and other provisions on its part to be
performed and observed, Tenant shall and may peaceably and quietly have, hold
and enjoy the Premises during the Term hereof without any manner of hindrance or
molestation from Landlord or anyone claiming under Landlord, subject, however,
to the terms of this Lease.

R. Landlord agrees not to negotiate any lease or purchase agreement related to
the Premises with any third parties until April 1, 2011 in order to allow Tenant
to obtain the Approval (as defined in Section 18 above). However, such
prohibition shall not prohibit Landlord from marketing the Premises.

28. CONFIDENTIALITY: Tenant agrees that the terms of this Lease and all
amendments hereto are confidential and constitute proprietary information of
Landlord, and that disclosure of such terms could adversely affect the ability
of Landlord to negotiate with other tenants. Tenant hereby agrees that Tenant
and its partners, officers, directors, employees, agents, brokers and sales
persons and attorneys shall not disclose such information to any other person or
entity without Landlord’s prior written consent, except to any accountants of
Tenant in connection with the preparation of Tenant’s financial statements or
tax returns, to an assignee of the Lease or sublessee of the Premises who agrees
in writing to maintain such terms as confidential, or to an entity or person to
whom disclosure is required by applicable law or in connection with any action
brought to enforce the Lease.

29. JURY WAIVER; COUNTERCLAIMS: LANDLORD AND TENANT KNOWINGLY, INTENTIONALLY,
AND VOLUNTARILY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
INVOLVING ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE. TENANT FURTHER WAIVES THE RIGHT TO INTERPOSE ANY PERMISSIVE COUNTERCLAIM
OF ANY NATURE IN ANY ACTION TO OBTAIN POSSESSION OF THE PREMISES, BUT TENANT
SHALL BE ENTITLED TO BRING COMPULSORY COUNTERCLAIMS IN ANY SUCH ACTIONS.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Lease has been executed on behalf of Landlord and
Tenant as of the date of this Lease.

 

Tenant:       Landlord:

THE JACKSONVILLE BANK,

a Florida banking corporation

     

BARON SAN PABLO II, LLC,

a New York limited liability company

By:   

/s/ Price Schwenck

      By:   

/s/ Ronald Rettner

(Print Name) Price Schwenck       (Print Name) Ronald Rettner Title Chairman   
   Title: Managing Member Date: April 12, 2011       Date: April 12, 2011 Signed
in the presence of:       Signed in the presence of: (1)   

/s/ Jacqueline Burke-Creiss

      (1)   

/s/ Janice Levites

(Print Name) Jacqueline Burke-Geiss       (Print Name) Janice Levites (2)   

/s/ Valerie Rendall

      (2)   

/s/ Brian Osullivan

(Print Name) Valerie Rendall       (Print Name) Brian Osullivan As to Tenant   
   As to Landlord

 

24



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit “A”    Sketch of Premises Exhibit “B”    Rent Commencement Date Letter
Exhibit “C”    Tenant’s Estoppel Certificate

 

25



--------------------------------------------------------------------------------

EXHIBIT “A”

SKETCH OF PREMISES

 

Exhibit “A”

Page 1 of 1



--------------------------------------------------------------------------------

Exhibit “A”

LOGO [g177183g39v72.jpg]

 

Page 1 of 2



--------------------------------------------------------------------------------

Exhibit “A”

The Premises Legal Description

A part of the East 1/2 of the Southeast 1/4 of Section 36, Township 2 South,
Range 28 East, Duval County, Florida, being more particularly described as
follows:

Commence at the intersection of the centerline of Beach Boulevard, also known as
State Road 212 (200 foot r/w) and the centerline of San Pablo Road (80 foot
r/w), said centerline of San Pablo also being the East line of said Section 36,
Township 2 South, Range 28 East, Duval County, Florida; thence run South along
said centerline of San Pablo Road for 100.00 feet; thence run North 89°41’22”
West, along the South right-of-way line of Beach Boulevard (State Road 212) for
a distance of 527.47 feet to the Point of Beginning of the following described
parcel of land:

thence continue North 89°41’22” West along said South right-of-way line for a
distance of 175.00 feet; thence run South 00°18’38” West for a distance of
200.00 feet; thence run South 89°41’22” East for a distance of 175.00 feet;
thence run North 00°18’38” East for a distance of 200.00 feet to the Point of
Beginning.

The above described Premises is the same property described as Outparcel B in
the Declaration.

 

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT “B”

RENT COMMENCEMENT DATE LETTER

This Letter is a supplement to that certain Lease for Property located at 14288
Beach Boulevard, Jacksonville, Florida 32250, executed on the      day of
            , 2011 between Baron San Pablo II, LLC, a New York limited liability
company, as Landlord and The Jacksonville Bank, a Florida banking corporation,
as Tenant.

Landlord and Tenant hereby agree that:

 

1. The Rent Commencement Date of the Lease is hereby agreed to be the      day
of             , 20    .

 

2. The Expiration Date of the Lease is hereby agreed to be the      day of
            , 20    . All other terms and conditions of the Lease are hereby
ratified and acknowledged to be unchanged. Agreed and executed this      day of
            , 20    .

 

Landlord:     Tenant: BARON SAN PABLO II, LLC,     THE JACKSONVILLE BANK, a New
York limited liability company     a Florida banking corporation By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

Exhibit “B”

Page 1of 1



--------------------------------------------------------------------------------

EXHIBIT “C”

TENANT’S ESTOPPEL CERTIFICATE

(Addressee)

 

RE: 14288 Beach Boulevard, Jacksonville, Florida 32250

Gentlemen:

The undersigned (“Tenant”) has executed and entered into that certain Lease
(“Lease”) attached hereto as Exhibit “A” and made a part hereof with respect to
those certain premises (“Premises”) which are more fully described in the Lease.
Tenant understands that the entity to whom this letter is addressed
(“Addressee”) has committed to loan or invest a substantial sum of money in
reliance upon this certification by the undersigned, which certification is a
condition precedent to making such loan or investment, or that Addressee intends
to take some other action in reliance upon this certification.

With respect to the Lease, Tenant certifies to you the following, with the
intention that you may rely fully thereon:

1. A true and correct copy of the Lease, including any and all amendments and
modifications thereto, is attached hereto as Exhibit “A”.

2. The original Lease is dated                     , 20    , and has been
assigned, modified, supplemented or amended only in the following respects:

(Please write “None” above or, on a separate sheet of paper, state the effective
date of and describe any oral or written modifications, supplements or
amendments to the Lease Agreement and attach a copy of such modifications,
supplements or amendments, with the Lease Agreement as Exhibit A).

3. Tenant is in actual occupancy of the Premises under the Lease; the Premises
are known 14288 Beach Boulevard, Jacksonville, Florida 32250, and the Premises
contain approximately 3,883 gross square feet.

4. The initial term of the Lease commenced on                     , 20    , and
ends at 11:59 p.m. on                     , 20    , at a monthly rent of
$         and no rentals or other payments in advance of the current calendar
month have been paid by Tenant, except as follows:

(Please write “None” above or describe such matters on a separate sheet of
paper)

5. The Monthly Rent with respect to the Lease has been paid by Tenant through
                    , 20    ; all additional rents and other charges have been
paid for the current periods.

 

Exhibit “C”

Page 1 of 3



--------------------------------------------------------------------------------

6. There are no unpaid concessions, bonuses, free months’ rent, rebates or other
matters affecting the rent for Tenant, except as follows:

(Please write “None” above or describe such matters on a separate sheet of
paper).

7. No security or other deposit has been paid by Tenant with respect to the
Lease, except as follows:

(Please write “None” above or describe such deposits on a separate sheet of
paper).

8. The Lease is in full force and effect and there are no events or conditions
existing which, with notice or the lapse of time or both, could constitute a
monetary or other default of the Landlord under the Lease, or entitle Tenant to
any offset or defense against the prompt current payment of rent or constitute a
default by Tenant under the Lease, except as follows:

(Please write “None” above or describe such default on a separate sheet of
paper).

9. All improvements required to be made by Landlord under the terms of the Lease
have been satisfactorily completed and accepted by Tenant as being in conformity
with the Lease, except as follows:

(Please write “None” above or describe such improvements on a separate sheet of
paper).

10. Tenant has no option to expand or rent additional space within the Shopping
Center or any right of first refusal with regard to any additional space within
the Shopping Center, except as follows:

(Please write “None” above or describe such option on a separate sheet of
paper).

11. To the best of Tenant’s knowledge, any and all broker’s leasing and other
commissions relating to and/or resulting from Tenant’s execution of the Lease
and occupancy of the Premises have been paid in full and no broker’s leasing or
other commissions will be or become due or payable in connection with or as a
result of either Tenant’s execution of a new Lease Agreement covering all or any
portion of the Premises or any other space within the Project or Tenant’s
renewal of the Lease, except as follows:

(Please write “None” above or describe such right on a separate sheet of paper).

12. Tenant has not received any notices of violation of any environmental law or
of any lawsuits, claims, proceedings or investigations relating to the use,
maintenance or operation of the Premises.

13. There are no actions, whether voluntary or otherwise, pending against Tenant
under the bankruptcy or insolvency laws of the United States or of any state.

 

Exhibit “C”

Page 2 of 3



--------------------------------------------------------------------------------

14. Tenant has no right of refusal or option to purchase the Premises or the
Project except the following: [insert applicable provision of Lease.].

15. Tenant understands that the Lease may be assigned to Addressee and Tenant
agrees to attorn to Addressee in all respects in accordance with the Lease.

Dated:                     , 20    .

Very truly yours,

 

 

By:    

Name:  

 

Title:  

 

 

Exhibit “C”

Page 3 of 3